Walker, J.
[1.] We reverse the judgment in this case, under the facts admitted, upon the ground that Rust is entitled to collect but twenty-five cents per bale for the first month, and twelVe and a half cents for each subsequent month, with interest added on the amount due at the end of each year, np to the time the money was tendered. Judge Lumpkin and I place our decision upon the sixth “ admission by plaintiff,” (a very curious “ admission,” I must say, to come from th % plaintiff) “ 6th. That it has been the custom from time immemorial for warehousemen to change their rates of storage according to the amount of labor, care and expense necessary in protecting property stored; but no change m charges on cotton already stored.” By the “ 2d admission made by defendant,” the price of storage was, as above stated — 25 cents the first month, and 12-J the second. Judge Harris thinks that the customary rates, at the time of storage became a part of the contract, and could not be changed without the consent of the plaintiff, either express or implied. In this case the result is the same; and we unanimously reverse the judgment of the Court below.